200 Md. 654 (1952)
90 A.2d 221
JOHNSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 1, October Term, 1952 (Adv.).]
Court of Appeals of Maryland.
Decided July 15, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARKELL, J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for four years on conviction of sale of narcotics. He alleges that he was arrested, apparently without a warrant, and without a charge against him, by breaking into his apartment, that a prosecuting witness testified that he was introduced to petitioner by an informer, who was not present at the trial, and that his counsel (of his own choosing) "at no time during the trial defended him to the full extent", without specifying any respect in which counsel failed to do so. He does not allege fraud or bad faith or collusion on the part of his counsel and any state officer. As Judge France held in his memorandum, petitioner's contentions could all have been made on motion for a new trial or on appeal and cannot be made on habeas corpus.
Application denied, with costs.